The following dissenting opinion was filed :
Stone, J.
— I feel constrained to differ with some of my brethren, as to the allowance to the executrix of the commissions on the specific legacy bequeathed to her by the will of the testator. I think she is entitled to the commissions *246allowed by the Orphans’ Court on the notes of Barbour for the following reasons:
The whole theory of our testamentary law relative to commissions to be allowed executors or administrators, proceeds upon the assumption that the, settlement of the decedent’s estate is work and labor performed after his death by his executor or administrator. This work and labor is often arduous and responsible, and therefore the .law has fixed upon a reasonable compensation therefor. The law has.laid down the rules for the settlement of all estates, and has fixed the compensation for so doing, and as the rights of others, the creditors, as well as the heirs and devisees are involved, it does not permit this compensation to be under the control of a testator, but wisely leaves it to the Orphans’ Court. The law says in effect that the settlement of an estate is a necessary work, and as such shall be adequately compensated, and therefore does not allow a testator to deprive the laborer of his wages. I speak of course of those cases where no adequate compensation is bequeathed for doing this work; in all other cases this compensation is not and should not be under the control of. the testator. This compensation has been fixed as a commission on the amount of the personal estate that shall come into the hands of the executor, and for, a complete administration the commission varies between five and ten per cent. When, therefore, the executor has fully completed his trust, he has the right to call upon the Court for his full pay, and this the Court within the above limits has no right to refuse him; and the next question is upon what basis this commission should be allowed ?
This commission is allowed upon the actual value of all the personal property of the decedent that is fully administered. This actual value is ascertained by an appraisement of all the goods that are now properly appraise-able. Most of the public securities, such as government, *247railroad or corporation bonds or stocks, have now a known market value and and are easily appraised, and their real value as readily ascertained as the value of a horse or any ■other specific chattel. Upon their actual value so ascertained the executor is entitled to his commission and not upon their face or par value. Some are above and some ■are below par, but it is only upon their intrinsic value that the commission is allowed:
The actual value of private securities is not so easily come at. They have as a general rule no market or ascertained value, and are therefore generally collected by the executor. The amount of the private security collected by the executor generally furnishes the basis of his commission on that particular debt. As a general, but not ■universal rule, he has no other means of ascertaining its value. When its value is so ascertained he has the same right to commission on it, as to any other personal property of the deceased. When so collected the executor can only use the money for one of two purposes, that is, either to pay the debts and expenses of the estate or pay it over to the legatee. If not required for the debts and expenses it goes at once to the legatee.
Rut suppose the money is not required for debts and ■expenses and the legatee is willing, nay anxious, to receive the bond or note, and not compel its collection, but ■on the contrary much prefers the debt to stand invested where the testator placed it, is there any reason in law or ■equity why the legatee should not be gratified ? Why should an executor be compelled to incur the expense, trouble and delay of resorting to legal process to accomplish what no one wants ? There can be but one answer to this, and that answer must be that he need not collect the money unless the rights of others, besides the executor and legatee, would be thereby affected. In this case the only persons whose rights could be affected, other than the legatee and debtor, were the residuary legatees, and *248upon this question they were entitled to he heard, and were heard before the Orphans’ Court.
No one could for a moment contend that an executor was entitled to commission on the face value of a worthless piece of paper. Such an allowance would be a fraud pure and simple. It would be against the letter and spirit of the testamentary law; and it would apply equally to public as to private securities; it is the real and actual, not the face value of securities that is the true basis of' commission. In this case the Orphans’ Court did take testimony as to the real value of the bonds, as they ought to have done, and that testimony I think conclusive that they were good and that every dollar could .have been collected. If the sworn return of two appraisers is always, taken as a criterion of value of public securities, why cannot the sworn testimony of witnesses be taken and considered in fixing the value of private securities, and more especially when such witnesses are cross-examined and the grounds of their belief thoroughly tested.
The specific legacy of a bond or note, is a specific legacy of the money secured by such bond or note. The piece of paper upon which the bond or note is written is. worthless. The amount collected or collectable on it, is • the basis of commission. If the bonds of Barbour were not worth their face value, commission on their face value should not be allowed.
I know of no exception to the rule, that an executor is.' entitled to commission on all the assets of the estate which he fully administers. By the term assets is meant the actual, not fictitious, value of every species of personal property which coinés into his hands. This value can be ascertained in several ways. It may be ascertained by appraisement, which, at most, is ex parte proof. Or it may be ascertained by public sale, or it may be ascertained upon the testimony of witnesses duly summoned, sworn and examined and cross-examined by the parties interested. *249The last mode of ascertaining the value of property is frequently resorted to in the district where I reside, to correct the appraised value, where no sale is necessary, and where any party interested believes the appraisers have made a mistake. Such method of ascertaining the actual value is often resorted to, and is entirely unobjectionable.
I assume as a general proposition that an executor is as much entitled to his commission on a specific legacy as on any other part of the testator’s estate. If this were not so, a testator could by specifically devising, deprive the executor of the whole of his commissions which the law says he shall not do.
There is no distinction made in the testamentary law in this respect, between a specific legacy to the executor and one to a stranger, unless the legacy to the executor is by way of compensation for his commissions. Certainly no exception has been made by our testamentary system between a specific legacy to the executor and one to a stranger. He, the executor, can pay over to the stranger legatee a bond or note specifically bequeathed to him, without collecting it, if it is so agreed. Why can he not do the same with his own specific legacy ? The executor has no right to charge himself with the face value of a worthless note specifically devised to a stranger, pay it over to him, and get a commission on it. The residuary legatee has the perfect right to prove the fact that the note was worthless, and have the commission thereon disallowed. He has the same right to do so with the executor’s specific legacy. The remedy against the fraud is ample in either case. To decide that a bond proven to he good, should not be taxable with commissions, because the commissions would come out of the residuary legatee, would be contrary to the whole tenor of the practice and decisions in this State. Unless otherwise provided in the will, the executor’s commissions always are paid by the residuary legatee.
*250But if I read aright the case of McKim in 4th Gill, the very identical question now in controversy was there settled. The primary question in that case was the right of a testator to deprive his executors of their commissions, hut there were several other questions raised, elaborately argued and settled. By reference to the petition filed' against the executors, and which will he found on page 74, it will he found that the residuary legatees especially excepted to the allowance to the executors for commissions on the interest of the testator in certain copper works, because the amount was never actually collected but only charged and, credited. This is not denied hy the answer found on page 75. In the argument of the case it was strenuously insisted by .the counsel for the petitioners, the residuary legatees, that the executors should not he in any event allowed commissions on testator’s interest in the copper works because the evidence showed that the executors never did actually collect or reduce the money into their possession. See page 83. In the third account of the executors they thus charge themselves with the $99,025,85, the amount of said interest:
“ With the amount of the capital of deceased used in the copper business, standing to his credit after the payment of all debts and claims upon and growing out of that business, and being the same amount as returned in the list of debts.” (See original record.) This sum was also bequeathed to the executor David in trust for his wife, and David was also a partner in the copper business.
I think it conclusively shown hy the foregoing facts, that the executors never did collect or receive one cent of this money, hut that the amount was only transferred to his credit on the hooks of the concern. To have taken so large an amount out of the- business might have resulted in its ruin.
Upon these facts the Court, after deciding the main •question in the case, that the testator could not deprive *251his executors of commissions, says: “The money was unquestionably a part of his personal estate payable only to the executors, and when paid to them, constituted a part of the assets in their hands to be by them accounted for in their settlements in the Orphans' Court. The testator could not by his will prevent the executors from collecting and accounting for this portion of his estate, or authorize any other person to receive it from the debtors.'’
The Court by this opinion places the right to commissions upon the right to collect, and which right of collection could not be taken away by the testator. Eo question whatever was raised in that case as to the solvency of David and John S. McKim who owed the money, and it appears to have been conceded that they had not paid it to their father’s executors. The Court never intimates that the money must he actually collected, but places the right of commissions upon the right of collection, and properly so. I cannot presume that in rendering that decision the Court overlooked the fact patent upon the face of the proceedings, that the money had never been actually paid, more especially when that fact was pressed before them in argument by very eminent counsel. I rather assume that the Court did not deem it necessary to say anything about so plain a proposition, that if the legatee was willing to receive the evidence of debt from the executors, that it was the same as if he received the debt itself.
1 am unable to see the difference between that case and the one at bar. It makes no difference, as far as the allowance of commissions is concerned, whether the property be devised specifically or generally. The executor is entitled to the same commissions on a specific as on a general legacy. Eor does it matter to whom, the property is bequeathed, whether to the executor or a stranger. The •amount of his commissions depends upon the value of the property that he administers, and not upon the character *252of the legacies or legatees. If the executrix in this case had gone on and collected the note of Barbour, her right to commissions on it could not have been even questioned, although she had the next day loaned him the money again. What possible difference in principle can it make, if she proves that the note was good and collectable, but that she preferred the money to remain invested as it was.
If it is decided that an executor should not be allowed commissions on a debt specifically devised to him, unless he actually collects it, it seems to me that it must be followed by deciding that he is entitled to no commissions on any private security, no matter to whom specifically devised, unless he actually collects the money. The legatee may be willing and anxious to take the debt as it stands,, and it may be ruin to the debtor to be compelled to pay within the time limited for the settlement of the estate, and it may be conclusively proved that the debt is good, yet the executor must abandon his commissions or collect the money.
I must therefore dissent from that part of the opinion of the Court which refuses to allow the executrix commissions on the debt of Barbour.
Ritchie, J.
— I concur in the dissent;, and it' may be further observed, that, in fixing the per centage of commissions, within the limits prescribed by the statute, the Orphans’ Court properly looks to the nature of the executor’s labor and services as to the whole estate ; and the fact that but little trouble may have been required in administering a certain portion of the assets, as for instance,, in simply transferring to a legatee a security specifically bequeathed him instead of first collecting the money due upon it, is a circumstance that will'be considered in connection with the executor’s services in regard to the rest of the estate, in determining what will be a fair compensa*253tion for tlie entire administration. Heroin lies the safeguard against an unreasonable allowance, whilst the basis for determining what are assets upon which the commission so reached shall he allowed is, I think, as my brother Stone has stated it.
If this were not so, it maybe added, where the whole estate consisted of specific bequests, the executor could receive no compensation, although burdened with the responsibility of taking tlie assets into his possession and duly administering them, and having been required to furnish a bond, in double the amount of the property, answerable for his defaults.